Dear Mr. Crews:
You advise that the Northwest Louisiana Fish and Game Preserve Commission requests the opinion of this office regarding the following three questions:
Must an individual have a commercial establishment on the lake in order to be eligible to serve on the commission?
May the statutory term of a commission member be extended by the commissioners?
Must actions of the commission be approved by the Department of Wildlife  Fisheries?
Our response to your first question is in the negative.  Act 431 of the 1985 Regular Legislative Session deleted a requirement that persons elected by the appointed commissioners to serve as commissioners be owners or operators of commercial fishing camps or establishments in or on the preserve.1 Section 4 of Act 431 of 1985 provides for seven commissioners; the police juries of the parishes of Natchitoches of Red River appoint one commissioner, respectively.  The remaining five commissioners are elected by the appointed commissioners. All commissioners are to be "qualified electors" of either Natchitoches Parish or Red River Parish.  Section 4 of Act 431 of 1985 provides:
  Section 4.  There is hereby created the Northwest Louisiana Game and Fish Preserve Commission to be composed of seven qualified electors of the parishes of Natchitoches and Red River.  The police jury of each of these parishes shall appoint one qualified person to serve as a commissioner for said commission.  At the initial meeting of the commission, the appointed commissioners shall elect five additional persons who shall be qualified electors of either of the aforesaid parishes to serve as members of the commission.  If the appointed members are unable to agree upon any person or persons to fill any or all of the remaining seats on the commission, they shall immediately communicate this fact to the secretary of the Department of Wildlife and Fisheries, who shall then appoint a fully qualified person to each vacant seat on the commission.  Each commissioner shall serve a term of four years or until his successor is appointed and qualified.  A vacancy on the commission for any cause shall be filled in the same manner as the original appointment and for the remainder of the unexpired term.
Our response to your second question is in the negative. Each commissioner serves a term of four years.  At the expiration of that four year period, a commissioner must be reappointed to serve another term, or a new individual must be appointed to fill that position.  The term is fixed by statute and may not be extended by the tacit approval of the commission.  The legislature enacts laws, and if a longer term is deemed advisable, such change must be accomplished by legislative amendment.
Our response to your third question is in the affirmative. The Northwest Louisiana Game and Fish Preserve is an agency falling within the jurisdiction of the Department of Wildlife and Fisheries.  See R.S.36:610(B)(3).  R.S. 56:722 provides that rules and regulations adopted by a fish and game commission must be approved by the Louisiana Wildlife and Fisheries Commission. R.S. 56:722 states:
§ 722.  Game and fish commission; rules and regulations
  The governing authority of a parish may appoint a commission composed of citizens and tax payers of the parish, whose term shall be concurrent with that of the governing authority appointing, who serve without compensation, to be known as the ___ game and fish commission.  The commission may make rules and regulations for the government, regulation, and control of the preserve, and for the conservation, protection, and propagation of game and fish in the preserve, provided that such rules and regulations shall be finally approved, adopted and promulgated by the Louisiana Wildlife and Fisheries Commission.
R.S. 56:722 has been adopted by reference in legislative acts specific to the Northwest Louisiana Game and Fish Preserve Commission.  These legislative acts enumerate the powers of the Northwest Commission as subject to the approval of the Louisiana Wildlife and Fisheries Commission.  Section 5 of Act 1227 of the 2003 Regular Legislative Session states:
  Section 5.  The Northwest Louisiana Game and Fish Preserve Commission, under the supervision of the Department of Wildlife and Fisheries and the Wildlife and Fisheries Commission, and in accordance with the provisions of R.S. 56:722, may administer the Northwest Louisiana Game and Fish Preserve and make rules and regulations for the control thereof.  Within the boundaries of the preserve and under the supervision of the Department of Wildlife and Fisheries and the Wildlife and Fisheries Commission, and in accordance with the provisions of R.S. 56:722, the commission may have the following powers:
Adopt and enforce rules and regulations.
Control the taking of game and fish.
Establish closed seasons.
Fix game and fish limits.
Employ wardens.
Build roads.
Provide camps and boats.
Fix fees for hunting and fishing in the preserve, in addition to state license fees.
Regulate the building and locations of duck blinds.
Issue licenses or permits for duck blinds.
Prohibit the building of duck or hunting blinds without permit.
Buy, lease, or sell properties necessary to establish, maintain, or improve the preserve.
Lease or let the privilege of commercial fishing in the preserve.
Employ labor necessary to establish fish hatcheries.
Regulate the renting or leasing of boats.
Regulate the size and construction of boats
Require that every boat used on the preserve be equipped with some form of life preservers.
Enter into contract with any person, firm, or corporation for the use of water from the preserve for industrial purposes, provided the use of the water does not interfere with the primary purpose of the preserve to propagate game and fish.
Do any and all things necessary for the propagation and conservation of game and fish on the preserve.
Prohibit the gathering of moss.
Adopt rules and regulations pertaining to the issuance, collection, and enforcement of a recreational use license fee, at an amount not to exceed five dollars per year, and other related licenses and fees within the preserve.
Adopt rules and regulations to govern the harvest, methods, seasons, and areas of harvest of commercial fish species under a permit system to become effective on or after January 1, 1996.
Adopt rules and regulations to govern the use of nets and mesh sizes and require tagging of nets used for the commercial harvest of fish.2
Any rule or policy established by the Commission must have the approval of the Wildlife and Fisheries Commission.
We hope the foregoing is helpful to you.  Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                         CHARLES C. FOTI, JR. ATTORNEY GENERAL
                    BY:  _____________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
1 Act 191 § 4 of the 1926 Regular Legislative Session established the Northwest Louisiana Game and Fish Preserve Commission. Act 191 was amended and reenacted by Act 303 of the 1977 Regular Legislative Session, which enacted Section 4 to provide that "the appointed commissioners shall elect three additional persons who shall be owners or operators of commercial fishing camps or commercial fishing establishments located in or on the Northwest Louisiana Game and Fish Preserve."  Act431 of the 1985 Regular Legislative Session deleted this requirement.
2 Act 1227 of the 2003 Regular Legislative Session amends and reenacts Section 5 of Act 191 of the 1926 Regular Legislative Session, Act 120 of the 1946 Regular Legislative Session, Act 307 of the 1948 Regular Legislative Session, Act 17 of the 1956 First Extraordinary Legislative Session, Act 66 of the 1988 Regular Legislative Sesion, Act539 of the 1990 Regular Legislative SEsion, and Act 550 of the Regular Legislative Session, all of which pertain to the Northwest Louisiana Game and Fish Preserve Commission relative to powers to regulate the taking of game and fish.